       Case 1:15-cr-00333-LTS Document 177 Filed 03/25/21 Page 1 of 17



                                                                         Z)OAIGINAL
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------- X


 UNITED STATES OF AMERICA                             TO BE FILED UNDER SEAL


          -v.-                                        CONSENT PRELIMINARY
                                                      ORDER OF FORFEITURE
 GERY SHALON,
   a/k/a "Garri Shalelashvili,"                       Sl 15 Cr. 333 (LTS)
   a/k/a "Gabriel,"
   a/kla "Gabi,"
   a/k/a "Phillipe Mousset,"
   a/k/a "Christopher Engeham,"


                          Defendant.
---------------------------------               X


                 WHEREAS, on November 9, 2015, GERY SHALON, a/k/a "Garri Shalelashvili,"

a/k/a "Gabriel," a/k/a "Gabi," a/k/a "Phillipe Mousset," a/k/a "Christopher Engeham," ("Shalon");

(the "Defendant"), was charged in a twenty-three-count superseding Indictment, Sl 15 Cr. 333

(LTS) (the ".Indictment"), with one count of conspiracy to commit computer hacking, in violation

of Title 18, United States Code, Section 371 (Count One); computer hacking, in violation of Title

18, United States Code, Sections 1030(a)(2)(A), 1030(c)(2)(B), and 2 (Count Two); computer

hacking, in violation of Title 18, United States Code, Sections 1030(a)(2)(C), 1030(c)(2)(B), and

2 (Count Three); conspiracy to commit securities fraud, in violation of Title 18, United States

Code, Section 371 (Count Four); conspiracy to commit wire fraud, in violation of Title 18, United

States Code, Section 1349 (Count Five); securities fraud, in violation of Title 15, United States

Code, Sections 78j(b) & 78ff; Title 17, Code of Federal Regulations, Section 240.lOb-5, and Title

18, United States Code, Section 2 (Counts Six through Twelve); wire fraud, in violation of Title


                                                1
       Case 1:15-cr-00333-LTS Document 177 Filed 03/25/21 Page 2 of 17




18, United States Code, Sections 1343 and 2 (Count Thirteen); identification document fraud

conspiracy, in violation of Title 18, United States Code, Sections 1028(f) and 2 (Count Fourteen);

aggravated identity theft, in violation of Title 18, United States Code, Sections 1028A and 2 (Count

Fifteen); unlawful internet gambling enforcement act conspiracy, in violation of Title 18, United

States Code, Section 371 (Count Sixteen); unlawful internet gambling enforcement act, in

violation of Title 31, United States Code, Sections 5363 and 5366, and Title 18, United States

Code, Section 2 (Count Seventeen); operation of an illegal gambling business, in violation of Title

18, United States Code, Sections 1955 and 2 (Count Eighteen); conspiracy to commit wire fraud,

in violation of Title 18, United States Code, Section 1349 (Count Nineteen); conspiracy to operate

an unlicensed money transmitting business, in violation of Title 18, United States Code, Section

3 71 (Count Twenty); operation of an unlicensed money transmitting business, in violation of Title

18, United States Code, Sections 1960 and 2 (Count Twenty-One); money laundering conspiracy,

in violation of Title 18, United States Code, Section 1956(h) (Counts Twenty-Two through

Twenty-Three);

               WHEREAS, the Indictment included a forfeiture allegation providing notice that

as a result of committing one or more of the offenses alleged in Counts One through Three of the

Indictment, the Government is seeking to forfeit, pursuant to Title 18, United States Code, Section

982(a)(2)(B), any property constituting or derived from, proceeds obtained directly or indirectly

as a result of the offenses alleged in Counts One through Three and pursuant to Title 18, United

States Code, Section 1030(i), any interest in any personal property that was used or intended to be

used to commit or facilitate the commission of the offenses alleged in Counts One through Three




                                                 2
---- -   - - --===-------------=-----_-_-_-:_-_-_-_-_=-::.__-:-::__-_-_-_-:_-_-_-_-_-_-_-_-_-_-_---=..=---=---=---=----=-------__-__-_-_-_-_=--=:-_---===------------------=--------~
                     Case 1:15-cr-00333-LTS Document 177 Filed 03/25/21 Page 3 of 17




            and any property real or personal, constituting or derived from any proceeds obtained directly or

            indirectly as a result of the offenses alleged in Counts One through Three;

                                  WHEREAS, the Indictment included a second forfeiture allegation providing

            notice that as a result of committing one or more of the offenses charged in Counts Four through

            Thirteen, and Eighteen through Twenty, of the Indictment, the Government is seeking to forfeit,

            pursuant to Title 18, United States Code, Section 981(a)(l)(C) and Title 28, United States Code,

            Section 2461, any property real or personal, which constitutes or is derived from proceeds

            traceable to the offenses alleged in Counts Four through Thirteen, and Eighteen through Twenty;

                                  WHEREAS, the Indictment included a third forfeiture allegation providing notice

            that as a result of committing the offense alleged in Count Fourteen of the Indictment, the

            Government is seeking to forfeit, pursuant to Title 18, United States Code, Section 982(a)(2)(B),

            any property constituting or derived from, proceeds obtained directly or indirectly as a result of

            the offenses alleged in Count Fourteen and pursuant to Title 18, United States Code, Section

            1028(b)(5), any property used or intended to be used to commit the offense alleged in Count

            Fourteen;

                                  WHEREAS, the Indictment included a fourth forfeiture allegation providing notice

            that as a result of committing one or more of the offenses alleged in Counts Twenty-One through

            Twenty-Three of the Indictment, the Government is seeking to forfeit, pursuant to Title 18, United

            States Code, Section 982(a)(l), any property, real or personal, involved in the offenses alleged in

            Counts Twenty-One through Twenty-Three, or any property traceable thereto;

                                  WHEREAS, on April 27, 2017, Shalon, the Defendant, pled guilty to Counts One

           through Twenty-Three in the Indictment pursuant to a plea agreement with the Government;


                                                                                   3
        Case 1:15-cr-00333-LTS Document 177 Filed 03/25/21 Page 4 of 17



                WHEREAS, under the terms of the plea agreement, Shalon, the Defendant,

admitted the forfeiture allegations in the Indictment and now agrees to forfeit to the United States

all of his right, title, and interest in any and all funds in the following bank accounts that he has a

beneficiary interest in:

           1.   Any and all funds in Account Number LU28 8067 1718 514 7 4636,
                in the name ofLeramo Consulting Limited at Ipay International SA,
                Luxembourg;

          11.   Any      and      all    funds     m Account Number
                CY94002001950000357019221321, m the name of Beewings
                Limited at Bank of Cyprus, Cyprus;

         111.   Any      and      all    funds     in Account Number
                CY44002001950000357019221348, m the name of Beewings
                Limited at Bank of Cyprus, Cyprus;

         1v.    Any      and      all    funds in     Account     Number
                CY72002001950000357005243241, in the name of Jakuss Andris
                at Bank of Cyprus, Cyprus;

          v.    Any      and      all    funds in     Account     Number
                CY63002001950000357005243306, in the name of Jakuss Andris
                at Bank of Cyprus, Cyprus;

         v1.    Any      and      all    funds in     Account     Number
                CY50002001950000357007243001, in the name of Jakuss Andris
                at Bank of Cyprus, Cyprus;

        v11.    Any      and      all    funds in     Account     Number
                CY30002001950000357008021398, in the name of Jakuss Andris
                at Bank of Cyprus, Cyprus;

       v111.    Any      and      all    funds in     Account     Number
                CY27002001950000357008021355, in the name of Jakuss Andris
                at Bank of Cyprus, Cyprus;

         1x.    Any      and      all    funds in     Account     Number
                CY61002001950000357009256038, in the name of Jakuss Andris
                at Bank of Cyprus, Cyprus;


                                                  4
Case 1:15-cr-00333-LTS Document 177 Filed 03/25/21 Page 5 of 17




     x.   Any      and     all    funds  in     Account       Number
          CY8002001950000357008021371, in the name of Jakuss Andris at
          Bank of Cyprus, Cyprus;

    x1.   Any      and      all    funds in     Account     Number
          CY67002001950000357018889582, in the name of Jakuss Andris
          at Bank of Cyprus, Cyprus;

   xn.    Any      and      all     funds     in Account   Number
          CY05002001950000357003552670, in the name of Narrowserve
          Assets Ltd at Bank of Cyprus, Cyprus;

   xm.    Any      and      all     funds     in Account   Number
          CY40002001950000357003552719, in the name of Narrowserve
          Assets Ltd at Bank of Cyprus, Cyprus;

   XIV.   Any      and       all   funds      m      Account Number
          CYl 7002003850000004031710806, in the name of Onirama
          Investments Ltd at Bank of Cyprus, Cyprus;

   xv.    Any       and     all     funds_    m      Account     Number
          CY98002001950000357019220279, in the name            of Ringo
          Enterprises Limited at Bank of Cyprus, Cyprus;

   xvi.   Any and all funds in Account Number 357019220287, in the name
          of Ringo Enterprises Limited at Bank of Cyprus, Cyprus;

  xvn.    Any    and       all    funds      m      Account      Number
          CY94002001950000357005246143, m the name             of Sorila
          Commercial Ltd at Bank of Cyprus, Cyprus;

  xvm.    Any    and       all    funds      m      Account      Number
          CY19002001950000357005246135, m the name             of Sorila
          Commercial Ltd at Bank of Cyprus, Cyprus;

   XIX.   Any    and       all    funds      m      Account      Number
          CY41002001950000357003666870, m the name             of Sorila
          Commercial Ltd at Bank of Cyprus, Cyprus;

   xx.    Any and all funds in Account Number 0385-40-115928-06, in the
          name of Telisium Ltd C/O Oxford Pocket at Bank of Cyprus,
          Cyprus;


                                        5
  Case 1:15-cr-00333-LTS Document 177 Filed 03/25/21 Page 6 of 17




  xx1.   Any and all funds in Account Number 0385-40-187697-06, in the
         name of Telisium Ltd C/O Oxford Pocket at Bank of Cyprus,
         Cyprus;

 xxn.    Any and all funds in Account Number 0385-40-197285-06, in the
         name of Telisium Ltd C/O Oxford Pocket at Bank of Cyprus,
         Cyprus;

 xxm.    Any and all funds in Account Number 0385-40-216697-06, in the
         name of Telisium Ltd C/O Oxford Pocket at Bank of Cyprus,
         Cyprus;

 xx1v.   Any and all funds in Account Number 0385-40-216700-06, in the
         name of Telisium Ltd C/O Oxford Pocket at Bank of Cyprus,
         Cyprus;

 xxv.    Any and all funds in Account Number 0385-40-218290-06, in the
         name of Telisium Ltd C/O Oxford Pocket at Bank of Cyprus,
         Cyprus;

 xxv1.   Any and all funds in Account Number 0385-40-218304-06, in the
         name of Telisium Ltd C/O Oxford Pocket at Bank of Cyprus,
         Cyprus;

xxvn.    Any and all funds in Account Number 0385-40-218886-06, in the
         name of Telisium Ltd C/O Oxford Pocket at Bank of Cyprus,
         Cyprus;

xxvm.    Any and all funds in Account Number 0385-40-223510-06, in the
         name of Telisium Ltd C/O Oxford Pocket at Bank of Cyprus,
         Cyprus;

 xx1x.   Any and all funds in Account Number 0385-40-233737-06, in the
         name of Telisium Ltd C/O Oxford Pocket at Bank of Cyprus,
         Cyprus;

 xxx.    Any and all funds in Account Number 0385-40-249706-06, in the
         name of Telisium Ltd C/O Oxford Pocket at Bank of Cyprus,
         Cyprus;




                                      6
   Case 1:15-cr-00333-LTS Document 177 Filed 03/25/21 Page 7 of 17




  xxx1.    Any and all funds in Account Number 0385-40-250534-06, in the
           name of Telisium Ltd C/O Oxford Pocket at Bank of Cyprus,
           Cyprus;

 xxxn.     Any and all funds in Account Number 0385-40-250542-06, in the
           name of Telisium Ltd C/O Oxford Pocket at Bank of Cyprus,
           Cyprus;

 xxxm.     Any and all funds in Account Number 0385-42-113003-06, in the
           name of Telisium Ltd C/O Oxford Pocket at Bank of Cyprus,
           Cyprus;

 xxx1v.    Any and all funds in Account Number 015501209020, in the name
           of Valentina Popova at Bank of Cyprus, Cyprus; and

 xxxv.     Any and all funds in Account Number 015540898100, in the name
           of Valentina Popova at Bank of Cyprus, Cyprus;

 xxxv1.    Any and all funds in Account Number GE13BS0000000074236163,
           in the name of Ideal Seeker Limited at Basis Bank, Georgia;

xxxvn.     Any and all funds in Account Numb~r GE13BS0000000074236163,
           in the name of Ideal Seeker Limited at Basis Bank, Georgia; and

xxxvm.     Any and all funds in Account Number GE57BS000000007 423614 7,
           in the name of Innovative Garden Limited at Basis Bank, Georgia;

 xxx1x.    Any      and     all funds     m    Account     Number
           GE65CR0000000019953612, in the name of Affare Limited at
           Cartu Bank, Georgia;

    xl.    Any      and     all funds     in   Account     Number
           GE44CR0000000019953602, in the name of Affare Limited at
           Cartu Bank, Georgia;

   xli.    Any      and     all funds     in   Account     Number
           GE10CR0000001957474506, in the name of Affare Limited at
           Cartu Bank, Georgia;

   xlii.   Any      and     all funds     in   Account     Number
           GE95CR0000005021394516, in the name of Affare Limited at
           Cartu Bank, Georgia;



                                          7
  Case 1:15-cr-00333-LTS Document 177 Filed 03/25/21 Page 8 of 17




 xliii.    Any       and     all   funds   in    Account      Number
           GE79CR0000000014403602, in the name ofldeal Seeker Limited
           at Cartu Bank, Georgia;

 xliv.     Any       and     all   funds   in    Account      Number
           GE37CR0000002220224516, in the name ofldeal Seeker Limited
           at Cartu Bank, Georgia;

  xlv.     Any      and      all    funds  in  Account      Number
           GE89CR0000000014203602, in the name of Innovative Garden
           Limited at Cartu Bank, Georgia;

 xlvi.     Any      and     all funds     in    Account    Number
           GE45CR0000005021424516, in the name of Milos Menkovic at
           Cartu Bank, Georgia;

xlvii.     Any      and      all    funds  in  Account     Number
           GE54CR0000005020274516, in the name of Realzone Trading
           Limited at Cartu Bank, Georgia;

xlviii.    Any      and      all    funds  in   Account     Number
           GE55CR0000000018763602, in th(? name of Realzone Trading
           Limited at Cartu Bank, Georgia;

 xlix.     Any      and      all    funds  in  Account     Number
           GE76CR0000000018763612, in the name of Realzone Trading
           Limited at Cartu Bank, Georgia;

      1.   Any      and      all    funds  in  Account    Number
           GE93CR0000000019943602, in the name of Ringo Enterprises
           Limited at Cartu Bank, Georgia;

     li.   Any      and      all    funds  in   Account    Number
           GEl 7CR0000000019943612, in the name of Ringo Enterprises
           Limited at Cartu Bank, Georgia;

    Iii.   Any      and      all    funds  in  Account    Number
           GE59CR0000001957464506, in the name of Ringo Enterprises
           Limited at Cartu Bank, Georgia;

   liii.   Any      and      all    funds  in  Account    Number
           GE62CR0000000016133612, in the name of Ringo Enterprises
           Limited at Cartu Bank, Georgia;


                                       8
Case 1:15-cr-00333-LTS Document 177 Filed 03/25/21 Page 9 of 17




  liv.   Any      and      all    funds  in  Account    Number
         GE04CR0000007006864516, in the name of Ringo Enterprises
         Limited at Cartu Bank, Georgia;

   lv.   Any      and      all    funds  in  Account    Number
         GE62CR0000000016133612, in the name of Ringo Enterprises
         Limited at Cartu Bank, Georgia;

  lvi.   Any      and      all    funds  in  Account    Number
         GE41CR0000000016133602, in the name of Ringo Enterprises
         Limited at Cartu Bank, Georgia;

 lvii.   Any      and      all    funds  in     Account      Number
         GE05CR0000005020284516, in the name of Supertool Investments
         Limited at Cartu Bank, Georgia;

lviii.   Any      and      all    funds  in     Account      Number
         GE12CR0000000000803662, in the name of Supertool Investments
         Limited at Cartu Bank, Georgia;

  lix.   Any      and      all    funds  . in  Account      Number
         GE14CR0000000000763662, in the name ofSupertool Investments
         Limited at Cartu Bank, Georgia;

  lx.    Any      and      all    funds      in Account      Number
         GE73CR0000000019373602, in the name of Supertool Investments
         Limited at Cartu Bank, Georgia; and

 lxi.    Any      and      all    funds  in     Account      Number
         GE94CR0000000019373612, in the name of Supertool Investments
         Limited at Cartu Bank, Georgia;

lxii.    Any and all funds in Account Number 240-07-457124-01, in the
         name ofEntersa Limited at Hellenic Bank, Cyprus;

lxiii.   Any and all funds in Account Number 240-01-439881-01, in the
         name ofErpefa Trading Limited at Hellenic Bank, Cyprus;

lxiv.    Any and all funds in Account Number 240-07-439881-01, in the
         name of Erpefa Trading Limited at Hellenic Bank, Cyprus;




                                      9
  Case 1:15-cr-00333-LTS Document 177 Filed 03/25/21 Page 10 of 17




   lxv.    Any and all funds in Account Number 240-01-402849-01, in the
           name ofllfomo Management Limited at Hellenic Bank, Cyprus;

   lxvi.   Any and all funds in Account Number 240-01-394182-01, in the
           name of Plantena Investments Limited at Hellenic Bank, Cyprus;

  lxvii.   Any and all funds in Account Number 240-07-394182-01, in the
           name of Plantena Investments Limited at Hellenic Bank, Cyprus;

 lxviii.   Any and all funds in Account Number 140-01-584400-01, in the
           name of Sunserve Equities Ltd at Hellenic Bank, Cyprus;

   lxix.   Any and all funds in Account Number 140-07-584400-01, in the
           name of Sunserve Equities Ltd at Hellenic Bank, Cyprus;

   lxx.    Any and all funds in Account Number 240-07-398091-05, in the
           name of T elisium Limited at Hellenic Bank, Cyprus;

   lxxi.   Any and all funds in Account Number 240-07-398091-06, in the
           name ofTelisium Limited at Hellenic Bank, Cyprus; and

  lxxii.   Any and all funds in Account Number 240-07-555002-01, in the
           name ofWarmkal Trading Limited at Hellenic Bank, Cyprus;

 lxxiii.   Any and all funds in Account Number LV43LAPB0000026063413,
           in the name of Filipko Konstyantyn at Pasta Bank, Latvia;

 lxxiv.    Account Number LV16LAPB0000026063414, in the name of
           Filipko Konstyantyn at Pasta Bank, Latvia;

  lxxv.    Any and all funds in Account Number LV35LAPB0000066058985,
           in the name of Katar Enterprises Inc. at Pasta Bank, Latvia; and

 lxxvi.    Any and all funds in Account Number LV53LAPB0000076052668,
           in the name ofKatar Enterprises Inc. at Pasta Bank, Latvia;

lxxvii.    Any and all funds in Account Number 310.051.0010, in the name of
           Allvitone Systems LP at Schroder & Co Bank AG, Switzerland;

lxxviii.   Any and all funds in Account Number 310.051.0002, in the name of
           Allvitone Systems LP at Schroder & Co Bank AG, Switzerland;




                                          10
    Case 1:15-cr-00333-LTS Document 177 Filed 03/25/21 Page 11 of 17




   lxxix.   Any and all funds on deposit at Schroder & Co Bank AG,
            Switzerland in the name of Nener Finance Corp;

   lxxx.    Any and all funds in Account Number 310.083.0002, in the name of
            Terlinura Alliance LP at Schroder & Co Bank AG, Switzerland;

   lxxxi.   Any and all funds in Account Number 310.083.0010, in the name of
            Terlinura Alliance LP at Schroder & Co Bank AG, Switzerland;

  lxxxii.   $299,900 in United States currency seized on July 21, 2015 by the
            Israel National Police Cyber Unit, Lahav 433 from the residence of
            Gery Shalon in Israel;

 lxxxiii.   767,000 in Israeli Shekels seized on July 21, 2015 by the Israel
            National Police Cyber Unit, Lahav 433 from the residence of Gery
            Shalon in Israel;

 lxxxiv.    Black box containing Mont Blank pen seized on July 21, 2015 by
            the Israel National Police Cyber Unit, Lahav 433 from the residence
            of Gery Shalon in Israel;

  lxxxv.    Black purse containing three (3) chajns seized on July 21, 2015 by
            the Israel National Police Cyber Unit, Lahav 433 from the residence
            of Gery Shalon in Israel;

 lxxxvi.    Pink box containing fifteen (15) earrings, bracelet, four (4) rings,
            and Escada button seized on July 21, 2015 by the Israel National
            Police Cyber Unit, Lahav 433 from the residence of Gery Shalon in
            Israel;

lxxxvii.    Red box containing gold chain and bracelet seized on July 21, 2015
            by the Israel National Police Cyber Unit, Lahav 433 from the
            residence of Gery Shalon in Israel;

lxxxviii.   Red box containing gold chain seized on July 21, 2015 by the Israel
            National Police Cyber Unit, Lahav 433 from the residence of Gery
            Shalon in Israel;

 lxxxix.    Blue box containing a Frank watch seized on July 21, 2015 by the
            Israel National Police Cyber Unit, Lahav 433 from the residence of
            Gery Shalon in Israel;




                                            11
     Case 1:15-cr-00333-LTS Document 177 Filed 03/25/21 Page 12 of 17




        xc.   Two red boxes each containing pearl bracelet seized on July 21,
              2015 by the Israel National Police Cyber Unit, Lahav 433 from the
              residence of Gery Shalon in Israel;

       xc1.   Red box containing a pearl necklace seized on July 21, 2015 by the
              Israel National Police Cyber Unit, Lahav 433 from the residence of
              Gery Shalon in Israel;

       xcn.   Red box containing a pearl necklace with pendant seized on July 21,
              2015 by the Israel National Police Cyber Unit, Lahav 433 from the
              residence of Gery Shalon in Israel;

      xcm.    Red box containing a chain and two (2) earrings seized on July 21,
              2015 by the Israel National Police Cyber Unit, Lahav 433 from the
              residence of Gery Shalon in Israel;

      xc1v.   Magnolia white box containing two (2) earrings, bracelet, ring,
              pendant, three (3) chains seized on July 21, 2015 by the Israel
              National Police Cyber Unit, Lahav 433 from the residence of Gery
              Shalon in Israel;

       xcv.   Red box containing large gold chai!l flower seized on July 21, 2015
              by the Israel National Police Cyber Unit, Lahav 433 from the
              residence of Gery Shalon in Israel;

      xcv1.   Petek watch seized on July 21, 2015 by the Israel National Police
              Cyber Unit, Lahav 433 from the residence of Gery Shalon in Israel;

     xcvn.    Chopard wristwatch seized on July 21, 2015 by the Israel National
              Police Cyber Unit, Lahav 433 from the residence of Gery Shalon in
              Israel;

    xcvm.     Red box containing a gold chain and three (3) bracelets seized on
              July 21, 2015 by the Israel National Police Cyber Unit, Lahav 433
              from the residence of Gery Shalon in Israel; and

      xc1x.   White MONTBLANC pen seized on July 21, 2015 by the Israel
              National Police Cyber Unit, Lahav 433 from the residence of Gery
              Shalon in Israel;.

((i) through (xcix), collectively, the "Specific Property" and (i) through (lxxxi) the "Subject

Accounts" and the funds within the Subject Account, the "Subject Funds");


                                              12
       Case 1:15-cr-00333-LTS Document 177 Filed 03/25/21 Page 13 of 17



                WHEREAS, the net funds received from the Specific Property are to be applied as

a payment towards any future money judgment that may be entered against the Defendant at

sentencing;

                WHEREAS, Shalon agrees that the Specific Property, including the Subject Funds,

represent the proceeds of the Defendants' illegal activities and thus is forfeitable under United

States law;

                WHEREAS, Shalon represents that he is the beneficial owner of the Subject

Accounts and the Subject Funds;

                WHEREAS, the Defendant consents to the forfeiture of all of his right, title, and

interest in the Specific Property;

                WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), 32.2(b)(6), and 32.2(c) of the Federal Rules of Criminal Procedure, the Government is

now entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any person who reasonably appears to be a potential claimant of their

interest therein;

                IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Joon H. Kim, Acting United States Attorney, Assistant United States

Attorneys Eun Young Choi and Daniel Tracer, of counsel, and the Defendant, and his counsel,

Michael Soshnick, Esq., that:

                1.     Pursuant to Title 18, United States Code, Section 981(a)(l)(C) and Title 28,

United States Code, Section 2461, and Rule 32.2(b)(l) of the Federal Rules of Criminal Procedure,

and based on the foregoing, all of the Defendant GERY SHALON' s right, title and interest in the


                                                13
      Case 1:15-cr-00333-LTS Document 177 Filed 03/25/21 Page 14 of 17




Specific Property is forfeited to the United States. Any net funds received from the Specific

Property are to be applied as a payment towards any future money judgment that may be entered

against the Defendant at sentencing.

               2.      The Defendant agrees that he will not file a claim or a petition for remission

or mitigation in any forfeiture proceeding involving the Specific Property and will not cause or

assist anyone else in doing so.

               3.      The Defendant agrees to take all necessary steps to pass clear title to the

Specific Property to the United States, including, but not limited to, the execution of all necessary

documentation.

               4.      The United States Department of Treasury (or its designee) is hereby

authorized to seize and take possession of the Specific Property and to hold such property in its

secure custody and control pending further order from this Court.

               5.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure,

upon entry of this Consent Preliminary Order of Forfeiture, this Consent Preliminary Order of

Forfeiture is final as to the Defendant GERY SHALON, and shall be deemed part of the sentence

of the Defendant, and shall be included in the judgment of conviction therewith.

               6.      Pursuant to Title 21, United States Code, Section 853(n)(l), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rule G(4)(a) of the Supplemental Rules for

Admiralty and Maritime Claims and Asset Forfeiture Actions, the United States shall, for at least

thirty (30) consecutive days, publish notice of this Consent Preliminary Order of Forfeiture on the

official government internet forfeiture site www.forfeiture.gov.




                                                 14
     Case 1:15-cr-00333-LTS Document 177 Filed 03/25/21 Page 15 of 17




                7.      Pursuant to Rule G(5)(a) of the Supplemental Rules for Admiralty and

Maritime Claims and Asset Forfeiture Actions, any person, other than the Defendant, claiming

interest in the Specific Property must file a Petition within sixty (60) days from the first day of

publication of the Notice on this official government internet web site, or no later than thirty-five

(35) days from the mailing of actual notice, whichever is earlier.

                8.      Pursuant to Title 21, United States Code, Section 853(n), the published

notice of forfeiture shall state that the petition (i) shall be for a hearing to adjudicate the validity

of the petitioner's alleged interest in the Specific Property, (ii) shall be signed by the petitioner

under penalty of perjury, and (iii) shall set forth the nature and extent of the petitioner's right, title

or interest in the Specific Property, the time and circumstances of the petitioner's acquisition of

the right, title and interest in the Specific Property, any additional facts supporting the petitioner's

claim, and the relief sought.

                9.      The United States may also, to the extent practicable, provide direct written

notice to any person known to have an alleged interest in the Specific Property, as a substitute for

published notice as to those persons so notified.

                10.     Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture pursuant to Title 21, United States Code, Section 853(n) and Title 18, United

States Code, Section 982(b)(l), in which all third party interests will be addressed.

                11.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,

upon entry of this Consent Preliminary Order of Forfeiture the Government is authorized to

conduct any discovery needed to identify, locate or dispose of property subject to forfeiture,




                                                   15
      Case 1:15-cr-00333-LTS Document 177 Filed 03/25/21 Page 16 of 17




including depositions, interrogatories, requests for production of documents and subpoenas,

pursuant to Rule 45 of the Federal Rules of Civil Procedure.

               12.     This Court shall retains jurisdiction to take additional action, enter further

orders, and amend this and any future orders as necessary to implement and enforce this Consent

Preliminary Order of Forfeiture.

               13.     The signature page of this Consent Preliminary Order of Forfeiture may be

executed in one or more counterparts, each of which shall be deemed an original but all of which

together will constitute one and the same instrument. Faxed, scanned or email copies of the

signature page shall be deemed an original.

               14.     This Consent Preliminary Order of Forfeiture shall be filed under seal

pending further order from this Court.

               15.     The Clerk of the Court shall forward four certified copies of this order to

Assistant United States Attorney Daniel Tracer, United States Attorney's Office, One St. Andrew's

Plaza, New York, New York, 10007.

AGREED AND CONSENTED TO:
JOONH.KIM
Acting United States Attorney
Southern District of New York

          ~

By:
       ~~
       DANIBLTER
       Assistant U.S. Attorney
       One St. Andrew's Plaza
       New York, New York 10007
       Tel. No. (212) 637-2279

                     [SIGNATURES CONTINUED ON THE NEXT PAGE]


                                                16
      Case 1:15-cr-00333-LTS Document 177 Filed 03/25/21 Page 17 of 17




GERY SHALON,
     a/k/a "Garri Shalelashvili,"
     a/k/a "Gabriel,"
     a/k/a "Gabi,"
     a/k/a "Phillipe Mousset,"
     a/k/a "Christopher Engeham/'



By:
                                                      DATE



By:
      MICHAEL S SHNICK, Esq.
                                               '-f   Id 7/L:2
                                                      DATE
      Counsel for Shalon
      109 Willis Avenue, Suite 112
      Mineola, New York 11501
      Tel. No. (516) 294-1111

SO ORDERED:




~ A U R A T. SWAIN
                                                4f z-t:l l 1::
                                                      DATE
United States District Court
Southern District of New York




                                     17
